AFTER REMAND FROM THE SUPREME COURT OF THE UNITED STATES
L. CHARLES WRIGHT, Retired Appellate Judge.
Whereas, on April 19, 1994, — U.S. —, 114 S.Ct. 1419, 128 L.Ed.2d 89, judgment was duly entered by the Supreme Court of the United States in the cause between J.E.B. and the State of Alabama; and
Whereas, Said judgment reversed and set aside the judgment entered by the Alabama Court of Civil Appeals in said cause on June 5, 1992, 606 So.2d 156;
On consideration thereof, and as directed therein, it is hereby ordered that the original judgment of this court be and is set aside, and a new judgment is hereby entered, reversing the judgment of the Circuit Court of Jackson County, Alabama, in this cause for error as stated in the opinion and judgment of said Supreme Court of the United States. Let costs be assessed as directed therein and in accord with law and the rules of this court.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
REVERSED AND REMANDED.
All the Judges concur.